Citation Nr: 1549083	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-31 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for the total right knee replacement, currently evaluated as 100 percent disabling since August 14, 2009, and 30 percent disabling since October 10, 2010.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to the service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1978.

The Veteran's right knee claim comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and December 2010 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.

Following the most recent readjudication of this appeal in the December 2012 Supplemental Statement of the Case (SSOC), additional pertinent evidence was added to the claims file.  However, the Veteran waived his right to have the Agency of Original Jurisdiction (AOJ) initially consider this evidence in a statement dated in September 2015.  38 C.F.R. §§ 20.800, 20.1304 (2015).

At his September 2015 Board hearing, the Veteran testified that he was demoted from his job position because his service-connected total right knee replacement prevented him from performing the necessary job tasks.  The Veteran stated that after he was demoted to a lower pay grade, he retired shortly therafter.  In support of this testimony, the Veteran submitted a SF-50 Form, which showed the Veteran's demotion in his employment in May 2011.  In a March 2011 statement, the Veteran stated that his total right knee replacement prevented him from performing his job duties.  Thus, the Board finds that this record evidence reasonably raises the claim for a TDIU due to the service-connected total right knee replacement, and is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  As discussed below, the Board is remanding the TDIU issue, but adjudicating the increased rating claim.  This bifurcation is in accordance with the VA Office of General Counsel Prec. Op. No. 6-96.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the appeal period, the Veteran's total right knee replacement has been manifested by chronic residuals consisting of severe painful motion and weakness in the affected right lower extremity.


CONCLUSION OF LAW

The criteria for a 60 percent disability rating for the Veteran's total right knee replacement are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5055 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the claimant that: 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability; 2) a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment; and, 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

A February 2011 letter informed the Veteran of the second and third requisite elements described above.  Id.  The Veteran was informed of the first requisite element in the notice contained in the October 2012 Statement of the Case (SOC).  Id.  Both of these notice letters were provided after the initial adjudications of the Veteran's claim in the October 2009 and December 2010 rating decisions.

After he was provided these notice letters, the increased rating claim was then readjudicated in the December 2012 SSOC based on any additional evidence received in response to that additional notice.  This is important to point out because if there was no VCAA notice provided prior to the initial adjudication of the claim, as here, or for whatever reason the notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claim, including in a SOC or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of his claim.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board finds that the Veteran, to include through his representative, demonstrated actual knowledge of the information and evidence necessary to substantiate his increased rating claim by way of the arguments made to the AOJ and communications to the Board.  The Board finds that there is no prejudicial error.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, the Veteran has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), he, not VA, has this burden of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied in this case.

For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disability currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Additionally, the Veteran has been afforded a VA QTC examination in October 2010, and the report of that evaluation contains all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2015).  Another examination is not necessary, as the evidence of record is sufficient to fairly decide this claim insofar as assessing the severity of the disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

Furthermore, the Veteran was afforded a Board hearing in September 2015.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the VLJ specifically noted the issue as shown on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  The VLJ and representative asked the Veteran questions regarding the element of the claim that was lacking to substantiate the claim for benefits (i.e., symptoms worse than those reflective of the currently assigned 30 percent rating).  The representative and the VLJ asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.



	(CONTINUED ON NEXT PAGE)

II.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of May 1996 granted service connection for the Veteran's total right knee replacement.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of a 30 percent evaluation for his total right knee replacement under 38 C.F.R. § 4.71a, DC 5055.  He seeks an increased disability rating.

DC 5055 provides a total rating (100 percent) for one year following prosthetic replacement of a knee joint.  In this case, that requirement has been fulfilled, as a total rating has been assigned from August 14, 2009, to October 9, 2010, for the right knee total knee replacement.  38 C.F.R. § 4.71a, DC 5055. 

Under DC 5055, following the assignment of a total disability rating, a 30 percent rating is to be assigned where there are intermediate degrees of residual weakness, pain or limitation of motion rated by analogy to DCs 5256, 5261, or 5262.  A 60 percent rating is to be assigned if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The minimum rating that may be assigned for a prosthetic knee is 30 percent.  Following the assignment of a total disability rating, the maximum schedular rating that can be assigned under DC 5055 is 60 percent.  In this case, the minimum requirements have been fulfilled, as the Veteran was assigned a 30 percent rating for his residuals of a right knee total knee replacement, effective October 10, 2010.  38 C.F.R. § 4.71a, DC 5055.  The Veteran seeks a disability rating in excess of 30 percent for his total right knee replacement since October 10, 2010.

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher disability rating of 60 percent for his service-connected total right knee replacement since October 10, 2010.  Id.  Here, there is evidence of chronic residuals consisting of severe painful motion and weakness in the affected right lower extremity.  Id.

Specifically, at the October 23, 2010, VA QTC examination, the Veteran described weakness, swelling, giving way, lack of endurance, locking, deformity, and pain in his right knee following the total right knee replacement.  He stated that the right knee would get stiff during standing, prolonged walking, and stair climbing.  The Veteran was unable to run, bike, horseback ride, play basketball, play softball, hunt, or climb ladders.  He could only perform light duty at work.  He reported experiencing flare-ups of the right knee as often as three times per week with each flare-up lasting for two hours each time.  The flare-ups were precipitated by physical activity.  During the flare-ups, he experienced limitation of motion of the right knee and difficulty with standing/walking.  The VA examiner determined that the examination revealed that the Veteran had locking pain with limitation of flexion of the right knee.

VA treatment records dated in March 2011 and May 2011 document right knee pain with prolonged standing, any twisting motion, prolonged walking, and stair climbing.  The Veteran reported being on light duty at work for the past two years.  Upon examination of the Veteran, the physician determined that the Veteran had swelling, decreased sensation, tenderness and limitation of flexion of his right knee.  He walked with a limp. 

The medical evidence is supported by the Veteran's lay statements and the Internet articles he submitted in support of his claims.  Specifically, at his September 2015 Board hearing, the Veteran testified that he currently experienced locking, giving way, and swelling of his right knee.  His right knee hurt all of the time.  He testified that knelling caused extreme pain and his right knee tired easily.  The Veteran stated that his right knee symptoms had continuously gotten worse since his surgery.  He described being on light duty at work for the past two years.  In his January 2011 Notice of Disagreement (NOD), the Veteran also reported stability problems with his right knee.  The Veteran is competent and credible to describe his painful motion and weakness in his right knee.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

The Board finds that the lay and medical evidence documents that the Veteran's total right knee replacement is manifested by chronic residuals consisting of severe painful motion or weakness in the affected right lower extremity, to support a higher 60 percent disability rating.  38 C.F.R. § 4.71a, DC 5055.  A 60 percent rating is the maximum schedular disability rating available for the knee under DC 5055 or any other DC pertaining to the knee.  Id.

The Veteran clearly experiences functional impairment, pain, and pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Board notes that the Veteran's functional impairments have been considered in assigning the current disability rating.

Finally, the Board observes that the Veteran has two scars associated with his service-connected total right knee replacement.  However, the Veteran is not entitled to separate disability ratings for these scars, as the evidence of record establishes that the scars are noncompensable under the scar regulations.  38 C.F.R. § 4.118, DCs 7800, 7801, 7802, 7803, 7804, 7805 (2015).  Specifically, the scars have not shown to be:  located on the Veteran's head, face, or neck; comprised of an area of at least six square inches (39 sq. cm.); unstable; or, painful.  Id.  At the October 2010 VA knee examination, the right knee scars were not painful, unstable, or a total area greater than 39 square centimeters (6 square inches).  The remaining medical evidence of record does not provide contrary evidence.  The Board observes that regulatory scar changes were made in 2012, but these changes involved only a correction to the applicability date of the 2008 regulations, and did not involve any substantive changes.  Accordingly, the Veteran is not entitled to separate disability ratings for his scars associated with his total right knee replacement.

In sum, the schedular criteria for a disability rating of 60 percent for the total right knee replacement have been met, effective from October 10, 2010.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2015), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 
The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular rating for the Veteran's total right knee replacement fully addresses his symptoms, which includes mainly pain and weakness, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the total right knee replacement with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports pain and weakness that affects his ability to stand, sit, and walk for prolonged periods.  The regulations address pain and weakness, and the Veteran's pain upon motion and weakness were considered in assigning him his current disability rating.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 
Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an increased disability rating of 60 percent for the  total right knee replacement is granted, retroactively effective from October 10, 2010.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining TDIU claim can be properly adjudicated.   

Initially, the Veteran has not been provided with notice and assistance with respect to his TDIU claim.  He must be provided with such upon remand.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

Additionally, a VA medical opinion is needed to determine the functional impact of the service-connected total right knee replacement on his employability, in light of the Veteran's testimony at his Board hearing and his supporting employment documentation.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an appropriate VCAA notice letter on the claim of entitlement to a TDIU.  Ask that he complete a VA Form 21-8940.  Ask him to submit any additional evidence in support of the TDIU claim, to specifically include information on his work history, salary, educational history, and any relevant information regarding his service-connected total right knee replacement.  

2.  Obtain a VA medical opinion regarding the functional effects of the Veteran's service-connected total right knee replacement on his ability to perform the mental and physical acts (as appropriate) required for substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.  The VA medical provider should thoroughly review the Veteran's claims file and a complete copy of this REMAND, and note this has been accomplished in the examination report.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA medical provider should specifically cite each reference material utilized.  If the VA medical provider is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3.  After the above actions have been completed, readjudicate the Veteran's TDIU claim.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


